O’NIELL, J.,
dissents, for the reasons stated in his dissenting opinion in Robinson v. Britton, published in 69 South. 284, particularly that the testimony was not offered to affect the title to real estate, nor to contradict the recitals of the deed, and because the rule excluding verbal testimony against a written instrument is subject to the exception that either party to a written contract may show by verbal testimony another cause or consideration than is stated in the instrument. See R. C. C. arts. 1896 to 1900.